Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 1 of 35




 WHITEHEAD DECLARATION
                                             EXHIBIT C
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 2 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                              AT TACOMA
      _________________________________________________________

      UGOCHUKWU GOODLUCK NWAUZOR,    )
      FERNANDO AGUIRRE-URBINA,       )
      individually and on behalf of  )
      all those similarly situated,  )
                                     )
                Plaintiffs,          )
                                     ) No. 17-cv-05769-RJB
         vs.                         )
                                     )
      THE GEO GROUP, INC., a Florida )
      corporation,                   )
                                     )
                Defendant.           )
      _________________________________________________________
                 VIDEO DEPOSITION UPON ORAL EXAMINATION OF
                            BRUCE A. SCOTT, JR.
                      AS A RULE 30(b)(6) DESIGNEE OF
                         THE GEO GROUP, INC.
      _________________________________________________________

                       810 Third Avenue, Suite 500

                            Seattle, Washington




      DATE:   Tuesday, December 10, 2019
      REPORTED BY:    Donald W. McKay, RMR, CRR, CCR 3237


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 3 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 17
  1       A.     After.
  2       Q.     And $27.12, were there ever any other offset
  3   amounts reached or discussed by GEO?
  4       A.     No.
  5       Q.     Walk me through how GEO arrived at the amount of
  6   $27.12 per hour as the offset amount.
  7       A.     We looked at total 2016 data, and took the total
  8   participants in the Voluntary Work Program for 2016, and
  9   we multiplied that by an estimated hours worked and
 10   average hours worked per detainee during that time
 11   period, to determine a total number of hours worked in
 12   that year; and divided that by the total expenditures of
 13   equipment, services, building costs, taxes, a number of
 14   other factors, divided -- that equated out to the $27.12
 15   an hour.
 16       Q.     In 2016, what was the total number of
 17   participants in the program?
 18       A.     I can't recall off the top of my head.          I know
 19   it's listed on some documentation somewhere.
 20       Q.     Do you have those documents with you today?
 21       A.     I do not.
 22       Q.     All right.   And the estimated hours worked by
 23   detainee, I believe you said was part of the formula.
 24   Did I get that right?
 25       A.     Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 4 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 18
  1       Q.     What was the estimated hour or hours worked by
  2   detainees used in your formula?
  3       A.     The estimated average hours worked by detainees,
  4   I believe, was 1.72 hours.
  5       Q.     How was that estimate reached?
  6       A.     That is purely an estimate.       Most Voluntary Work
  7   Program assignments only last 30 minutes, sometimes not
  8   even 30 minutes.       We don't have time records of each
  9   individual work period.       It was not a requirement and is
 10   not a requirement of the ICE PBNDS standards for
 11   voluntary work.     It's our best estimate of the number of
 12   hours that each individual spent on average, working any
 13   day for the Voluntary Work Program.
 14       Q.     What sources of information did GEO consult to
 15   reach that 1.72 hours estimate?
 16       A.     Really just knowledge of the program, of what
 17   detainees actually do in the Voluntary Work Program.
 18       Q.     And in estimating 1.72 hours, was it GEO's
 19   intent to be accurate in its estimate?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:   As accurate as available since the
 22   ICE standard, nor contract require any such
 23   documentation of time spent within the Voluntary Work
 24   Prog
      Pr gram.
      Program.
 25   BY MR. WHITEHEAD:


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 5 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 19
  1       Q.                                               thi
                 Well, I guess what I'm driving at is that this
  2   wasn't an arbitrary number.        1.72 hours represents GEO's
  3   best estimate.     Is that correct?
  4              MS. MELL:   Object to the form.
  5              THE WITNESS:   Based on available knowledge and
  6   without any detailed information from the Voluntary Work
  7   Program that's not required, it's our best estimate.
  8   BY MR. WHITEHEAD:
  9       Q.     And is 1.72 hours still GEO's best estimate of
 10                        shift
      the average detainee shift?
 11              MS. MELL:   Object to the form of the question.
 12                E WITNESS:
                 THE        :   It's hard to answer.        The
 13   Voluntary Work Program from day-to-day is very fluid.
 14   It's hard to come up with a specific set of hours.              It
 15   probably would not be the same from day-to-day if we
 16   actually counted hours in the Voluntary Work Program.
 17   BY MR. WHITEHEAD:
 18       Q.     Well, for purposes of deriving GEO's offset
 19   amount, is GEO sticking with or changing the 1.72 hours
 20   detainee shift estimate?
 21              MS. MELL:   Object to the form of the question.
 22              THE WITNESS:   Based on -- when more available
 23   information is known about the -- how many detainee
 24                                                       -
      workers or what the overall end process wants to be --
 25   it's hard to know.      It's a number right now.        The 1.72


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 6 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 20
  1   hours is our best estimate within the Voluntary Work
  2   Pr
      Pro
        ogram.
      Program.
  3   BY MR. WHITEHEAD:
  4       Q.     So that's yes, that is still GEO's estimated
  5   hours for the average detainee shift?
  6              MS. MELL:   Object to the form of the question.
  7              THE WITNESS:   Based on the documentation in
  8   front of me, yes.
  9   BY MR. WHITEHEAD:
 10       Q.     Well, it's not based on the documentation in
 11   front of you.    Like I said at the outset, it's a
 12   30(b)(6) deposition, so it's a little bit different.
 13   You're speaking on behalf of the company.            So my
 14   question is a yes or no one.        On behalf of the company,
 15   is 1.72 hours still the company's estimate for the
 16   average detainee shift?       Yes or no.
 17              MS. MELL:   Object to the form of the question.
 18   Move to strike.
 19              And don't tell my client what to do.
 20              THE WITNESS:   I've answered the question.          As of
 21   right now, based on the documentation and the
 22   information that we have, 1.72 hours is the number.
 23   BY MR. WHITEHEAD:
 24       Q.     And then you said that the total number of
 25   participants multiplied by the estimated hours worked is


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 7 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 33
  1       A.     I see that.
  2       Q.     Since September 24, 2015, can you tell me about
  3   any revisions to the contract?
  4       A.     There has been a number of revisions to the
  5   contract.    I don't know how many or what those specific
  6   changes were or what they changed.
  7       Q.     Let's look at the second page of Exhibit 356.
  8   Towards the bottom there, there is a reference to,
  9   "Detention bed days, guaranteed minimum beds, 1,181
 10   beds/day."    Do you see that?
 11              MS. MELL:   I object to the form.       I'm not
 12   following you.
 13              THE WITNESS:   Do you have a line item that
 14   you're looking at?
 15   BY MR. WHITEHEAD:
 16       Q.     0001A.
 17              Are you with me now?
 18       A.     I see that line item.
 19       Q.     What is the reference, "Detention bed days"?
 20       A.     There is a definition to a bed day on page 46,
 21   which is Bates No. 096345 of that document.            The
 22   contract defines what the bed day is.
 23       Q.     And the bed day, does that form the basis for
 24   how GEO is paid by ICE?
 25       A.     That's just one of a series of numbers in this


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 8 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 36
  1       A.     I think the owners of the contract, the ICE
  2   contracting officers, may know the answer to that
  3   question.
  4       Q.     All right.   To the question, though, the bed-day
  5   rate, looking at page 46 of the contract, Exhibit 356 --
  6   are you on that page?
  7       A.     Yes.
  8       Q.     I'm looking at line item 6 there, the Bed-Day
  9   Rate.    It reads, "Bed-day rate is an all-inclusive
 10   burdened rate to include all costs inclusive of direct
 11   cost, indirect costs, overhead and profit necessary to
 12   provide the detention and food service requirements
 13   required in the PWS."      Did I read that correctly?
 14              MS. MELL:    Object to the form.
 15              THE WITNESS:   The requirements described in the
 16   PW
       WS?
      PWS?
 17              The document speaks for itself.        That's what the
 18   words are on the page.
 19   BY MR. WHITEHEAD:
 20       Q.     So, that's my question, the bed-day rate, it
 21   includes direct costs, the indirect costs, overhead and
 22   profit.
 23       A.     In accordance with the ICE contract, that's the
 24   definition of a bed-day rate.
 25       Q.     And ICE pays GEO the bed-day rate.         Correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 9 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 37
  1       A.     As one line item in a multi-line-item contract,
  2   we do get paid a bed-day rate.
  3       Q.     To the extent that GEO seeks, as part of its
  4   offset, food, hygiene, and housing costs, as part of its
  5   offset, is GEO seeking to recover twice for the same
  6   amounts?
  7              MS. MELL:   Object to the form of the question.
  8              THE WITNESS:   I don't know how you would
  9   determine twice -- the spreadsheet is here.            The numbers
 10   that we determined the offset are all listed.
 11   BY MR. WHITEHEAD:
 12       Q.     Well, looking at the spreadsheet -- and by
 13   "spreadsheet," you're referring to Exhibit 355.
 14   Correct?
 15       A.     Yes.
 16       Q.     Let's look at the last page, fiscal year 2016.
 17   Are you with me?
 18       A.     Yes.
 19       Q.     The first line item there shows "Meals/Food
 20   Expense."    Do you see that?
 21       A.     Yes.
 22       Q.     Meals/food expense, is that a component of the
 23   bed-day rate?     Yes or no?
 24              MS. MELL:   Object to the form of the question.
 25              THE WITNESS:   Again, sir, there is various other


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 10 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 64
  1   in the record and identify the answer.
  2   BY MR. WHITEHEAD:
  3       Q.     The transcript isn't ready yet.        Is it yes, no,
  4   or I don't know?
  5              MS. MELL:   No, we're not going to do that.
  6              THE WITNESS:    I've already answered that
  7   question, sir.
  8              (Exhibit 360 marked for identification.)
  9              (Discussion off the stenographic record.)
 10   BY MR. WHITEHEAD:
 11       Q.     Mr. Scott, I've just handed you Exhibit 360.
 12   What are we looking at here?
 13       A.                                              Cente
                 360 is titled, "Northwest ICE Processing Center
 14   Facility Financial Summaries."
 15       Q.     Have you seen this document before?
 16       A.     No.
 17       Q.     Do you know whether this was made by someone at
 18   GEO?
         ?
      GEO?
 19       A.     Well, there is no author on this, but I
 20   recognize items on this page.         I would not have any
 21   reason to believe it was not made by somebody at GEO.
 22       Q.     Looking at the top there, we see a line item for
 23   Total Revenue.     Do you see that?
 24       A.     Yes.
 25       Q.     What does that figure represent or those figures


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 11 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 65
  1   represent?    We see them on a year-by-year basis.            What
  2   does that line item Total Revenue represent?
  3       A.     It represents the total earned revenue.
  4       Q.     Meaning all money coming into GEO at the
  5   Northwest Detention Center on its contract with ICE?
  6              MS. MELL:   Object to the form of the question.
  7              THE WITNESS:    The document speaks for itself.           I
  8   read earned revenue and a number of different dollar
  9   amounts per year on this form.
 10   BY MR. WHITEHEAD:
 11       Q.     Let's look toward the bottom.        Do you see a
 12   reference to Total Operating Expenses?           Do you see that?
 13       A.     I see that.
 14       Q.     What does Total Operating Expenses refer to?
 15       A.     I would equate that to the line item -- the
 16   individual line items right above that, in that area
 17   that they total these listed line items on this page,
 18                          expenses
                                 nses
                                    s.
      totaling the operating expenses.
 19       Q.     And the next line item down, Gross Margin, what
 20   does that refer to?
 21       A.     Without doing the math on the form, it looks
 22   like a formulaic entry computing a couple of different
 23   data points on this form.
 24       Q.                     he math
                 I haven't done the m    either, but perhaps
 25   revenue minus expenses.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 12 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 66
  1       A.     As a potential, but without doing the math, to
  2   speak plainly --
  3       Q.     Fair enough.
  4              We see Indirect Costs underneath Gross Margin.
  5   Wha
        at does that refer to?
      What
  6       A.     The line item -- there is an asterisk which
  7   indicates on this form a 2009 Pricing Index (sic)
  8   Allocation.    All I can read is what this form says.
  9       Q.     What about Facility Use Costs?        What does that
 10   mean?
 11       A.     Again, it's a line item on this report, Facility
 12   Use Costs, with a number of dollar amounts over the
 13   years.
 14       Q.     And then, lastly, we see Net Margin.          What does
 15   that mean?
 16       A.     There is a number of -- a number of dollar
 17   amounts assigned to net margin.         I again would assume
 18   it's a formulaic entry on the form, computing some
 19   different numbers on this page.
 20       Q.     Based on what you see here and what you know of
 21   GEO's operations, both in your capacity as a 30(b)(6)
 22   designee and associate warden, does this figure
 23   represent GEO's profit on a year-by-year basis?
 24              MS. MELL:   Object to the form.
 25              THE WITNESS:    GEO is a for-profit business.             I


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 13 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 67
  1   would say that this indicates, in some fashion, some of
  2   the profit based on the numbers that I see on this page.
  3   BY MR. WHITEHEAD:
  4       Q.     So looking at fiscal year 2018, we see a net
  5   margin of $8,466,791.       Correct?
  6       A.     That's what this individual page says, yes, sir.
  7       Q.     Was that GEO's net profit for 2018?
  8       A.     Based on this report that I'm reading, it was
  9   the net margin for 2018.        I see $8,466,791.
 10       Q.     That was GEO's take-home based on what it made
 11   on the contract less its expenses.          Correct?
 12              MS. MELL:   Object.
 13              THE WITNESS:    That, I don't know.       I'm just
 14   reading what this report says.
 15   BY MR. WHITEHEAD:
 16       Q.     Do you have any reason to believe that this
 17   figure of $8.4 million is anything other than GEO's
 18   profit for the year?
 19       A.     I don't know everything that goes into the
 20   profit in the multi-line-item contract.           I can suspect
 21   that it says the net margin for 2018 was $8,466,791
 22   based on this singular report.
 23       Q.     Well, setting aside Exhibit 360, do you know
 24   GEO's profit for last year?
 25       A.     I do not.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 14 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 72
  1       Q.     Yes, no, or I don't know, did GEO make a profit
  2   for 2014?
  3              MS. MELL:   Object to the form.
  4              THE WITNESS:    Yes.
  5   BY MR. WHITEHEAD:
  6       Q.     Yes, no, or I don't know, has GEO been
  7   profitable so far this year, 2019?
  8              MS. MELL:   Object to the form.
  9              THE WITNESS:    I don't have any information to
 10   speculate on that.
 11   BY MR. WHITEHEAD:
 12       Q.     Would you be surprised if GEO did not make a
 13   profit this year?
 14       A.     I would not like to speculate without numbers
 15   and facts.    Again, contract line items change, task
 16   orders change.     I would not like to guess at what ends
 17   up happening.
 18       Q.     What is the Voluntary Work Program?
 19       A.     The Voluntary Work Program is required by the
 20   contract and the ICE Performance-Based National
 21   Detention Standards as a program that allows detainees
 22   to perform voluntary work, earning a compensation of one
 23   dollar a day, in an effort to have them help out in the
 24   facility, spend time, not be idle.          That's what the
 25   voluntary program is.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 15 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 73
  1       Q.     What are the basic job categories?
  2              MS. MELL:   Object to the form.
  3              THE WITNESS:    There are no basic job categories
  4   as listed by the standard.        There is a number of program
  5   activities that detainees can volunteer into in various
  6   parts of the facility.
  7   BY MR. WHITEHEAD:
  8       Q.     You're referring to job activities.         Isn't it
  9   true that GEO creates job descriptions for the detainee
 10   worker programs?
 11       A.     There are descriptions of the activities that
 12   they can perform under that program that list what they
 13   should do in that program, so they know what they're
 14   doing and what they're volunteering for.
 15       Q.     And they're referred to as job descriptions.
 16   Correct?
 17       A.     They have been referred to as job descriptions.
 18   I think the new policy changed some terminology in that
 19   and they're called work program assignments -- voluntary
 20   program assignments now.
 21       Q.     When was that change made?
 22       A.     I don't know the exact date of the change, but
 23   there has been a policy change.
 24       Q.     Well, I'll represent to you this lawsuit was
 25   filed September 2017.       Do you know whether the change


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 16 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 74
  1   was made before or after the lawsuit?
  2       A.     I would say that would be after that lawsuit.
  3       Q.     Do you know why the change occurred?
  4       A.     I don't know.    I'm not a policy developer for
  5   GEO.
  6       Q.     Do detainee workers work in the kitchen?
  7       A.     Detainees volunteer to work in the kitchen.
  8       Q.     Do detainee workers work in the laundry unit?
  9       A.     Detainees volunteer to work in the laundry.
 10       Q.     Do detainee workers perform janitorial services?
 11       A.     Detainee workers clean portions of the facility
 12   in multiple different areas.         Janitorial services is a
 13   broad term.
 14       Q.     Do detainee workers work in the barber shop?
 15       A.     We do have detainee workers that volunteer in
 16   the barber shop.
 17       Q.     Do detainee workers paint?
 18       A.     We do have detainees that volunteer to paint.
 19       Q.     Now, if you were to take the detainee worker
 20   labor out of the equation, how would GEO carry forward
 21   its operations with respect to each of the job
 22   categories we just discussed?
 23              MS. MELL:   Object to the form of the question.
 24              THE WITNESS:    I have trouble with your question.
 25   Can you restate the question, please.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 17 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 77
  1   up.
  2         Q.   How?
  3         A.   If no detainees show up to the kitchen, we have
  4   other available staff that could do other items like
  5   clean dishes.     Not work with food, because you're
  6   required a food handler card to cook the food.             We would
  7   assign additional staff members into the kitchen or call
  8   on other staff members, incur some overtime, the kitchen
  9   staff, to ensure that the standards and feeding of the
 10   detainees are met.
 11         Q.   And would that be sustainable over the long
 12   haul?
 13              MS. MELL:   Object to the form.
 14              THE WITNESS:    I don't want to speculate on what
 15   the long haul would be.
 16   BY MR. WHITEHEAD:
 17         Q.                                     yesterday
                 I understood, from your testimony yesterday,
 18   that GEO has contingency plans in place in the event of
 19   detainee worker stoppages.        Did I get that right?
 20         A.   Yes.
 21         Q.   So is there a contingency plan in place in the
 22                                                  detaine
      kitchen in the event that there is a long-term detainee
 23   worker stoppage?
 24         A.   The contingency plan in place would look at many
 25   variables in accordance with that, and the appropriate


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 18 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 78
  1   decisions would be made as needed based on the
  2   information available for that work stoppage.
  3       Q.     So that's yes, there is a plan?
  4       A.     There is a plan available.
  5       Q.     Tell me, what does that plan entail?
  6       A.     The plan entails looking at different variables
  7   of an emergency situation and making an informed
  8   decision based on the information provided during that
  9   event.
 10       Q.     How long could a plan that entailed pulling GEO
 11   personnel from other parts of the facility into the
 12   kitchen last in the event of a long-term detainee worker
 13   stoppage?
 14       A.     I don't want to speculate on how that -- there
 15   is other options that we could look at.
 16       Q.     You would agree with me, though, that pulling
 17   personnel from other parts of the facility into the
 18   kitchen could impact the operations of other parts of
 19   the facility?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:    No, sir.    We would not rob posts
 22   to fill another one.       We would offer overtime, we would
 23   seek possibly TDY staff from other facilities -- I'm
 24   sorry -- seek TDY staff, temporary duty staff.             There
 25   are a number of options available.          Speculating on the


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 19 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 79
  1   potentials of anything would just be that, it would be
  2   speculating and planning for potential occurrences.
  3   BY MR. WHITEHEAD:
  4       Q.     What about in the barber shop?        What if --
  5   strike that.
  6              In the barber shop, do or does GEO personnel cut
  7   hair?
  8       A.     No.
  9       Q.     It's only the detainee workers.        Correct?
 10       A.     We have volunteer detainee barbers that work in
 11   the barber shop.
 12       Q.     And if the detainee workers did not cut hair,
 13   who would?
 14              MS. MELL:   Object to the form.
 15              THE WITNESS:    Again, with contingency plans,
 16   we've never -- as far as my knowledge, we've never had
 17   that happen.     There is always detainees on that
 18   volunteer for activities.        If one person doesn't want to
 19   do it, there is usually somebody else that volunteers
 20   for that activity.      There is usually people on a waiting
 21   list, waiting to do that.
 22   BY MR. WHITEHEAD:
 23       Q.     But taking detainee work out of the equation,
 24   what would GEO's plan be or what is GEO's plan in the
 25   barber shop?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 20 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 80
  1              MS. MELL:   Object to the form.
  2                E WITNESS:
                 THE             Again, I don't want to speculate
  3   on what the overall plan would be.          Are we taking
  4   detainee workers out of the equation for a day or --
  5   there is many different variables to determine an
  6   effective solution for that occurrence.
  7   BY MR. WHITEHEAD:
  8       Q.     Well, if you'll indulge me, assume three months.
  9   What would GEO do in that scenario?
 10       A.     That's assuming nobody else wants to volunteer?
 11       Q.     Correct.
 12       A.     We would look at the emergency plan.          We would
 13   determine if there is still -- we would go to the
 14   client, determine if there is still a need to perform
 15   the haircuts under the standard, look at different
 16   options, and an informed decision would be made based on
 17   all the relevant facts and variables that were contained
 18   therein.     I don't want to speculate on a future event
 19   and planning, because there is always many different
 20   ways you can plan and overcome obstacles.
 21       Q.     Presumably, though, the answer would include
 22   trying to pull in other GEO personnel to do the work?
 23       A.     I don't think we would pull in other GEO
 24   personnel to perform barber duties.          We would seek out
 25   to the client, potentially look for a waiver of that


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 21 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 81
  1   line item, of barber shop activities for three months,
  2   if we knew it was going to be three months.            There could
  3   be other options that GEO looks at.
  4       Q.     In terms of the options that GEO would look at
  5   in the event of a long-term volunteer worker stoppage,
  6   whether it be in the kitchen or any of the other jobs,
  7   would one of the considerations be looking to an outside
  8   contracting agency to perform the functions that were
  9   previously
               y performed by the detainee workers?
 10              MS. MELL:   Object to the form.
 11              THE WITNESS:    That could be one of many options
 12             weighed
      that were weighed.
 13              MR. WHITEHEAD:    Lane, can I see your 314.
 14              MR. POLOZOLA:    314.
 15              MR. WHITEHEAD:    Yes, please.
 16              Joan, I'm happy to print off another copy, if
 17   you'd like.    But Exhibit 314 is the Volunteer Work
 18   Program Agreement.      This is a copy of it.        May I show
 19   the witness or would you prefer that we print another
 20   copy and check it in as another exhibit?
 21              MS. MELL:   I'm not sure what you're asking.
 22   It's already an exhibit, you're just pulling it out of
 23   your exhibit binder?
 24              MR. WHITEHEAD:    Because we don't have the -- the
 25   court reporters did not bring the previous exhibits --


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 22 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 83
  1   contribution in maintaining the Northwest Detention
  2   Center?
  3       A.     Detainees often take very much pride in the work
  4   that they do.      This is just a way of thanking them for
  5   volunteering and working inside the facility, that is on
  6   a voluntary basis.
  7       Q.     And it's an important part of the facility's
  8   operations.      Correct?
  9       A.     It covers a number of required standards in the
 10   ICE contract and standards.        Cleanliness is an important
 11   role in any facility, and detainees take great pride in
 12   living in a clean facility.
 13       Q.     Do they play an important role in keeping the
 14   Northwest Detention Center clean?
 15       A.     They're one of many roles that assist in that,
 16   but -- again, I can read the sentence.           I don't want to
 17   read outside the sentence.        The sentence says, "We thank
 18   you for your important contributions to maintaining this
 19   facility."       We appreciate the voluntary activities that
 20   they do to keep themselves from not being idle and doing
 21   the great work that they do.
 22       Q.     Is it true that GEO assigns detainee workers to
 23   individual work details?
 24       A.     No.
 25       Q.     How does that work?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 23 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 84
  1       A.     Detainees volunteer for the work program
  2   assignment that they would like to perform.
  3       Q.     And then GEO approves or not the work
  4   assignment.    Is that fair to say?
  5       A.     The only approval process that comes in, whether
  6   or not a detainee, in accordance with the standards, can
  7   perform a certain work detail.         There are certain
  8   standards that do not permit detainees into certain work
  9   program assignments.       But otherwise, we do not
 10   discriminate in any reason, race, disability, sex, age,
 11   religious preference, sexual preference, into that
 12   program assignment.
 13       Q.     GEO sets the schedule for detainee workers.
 14   Correct?
 15       A.     The schedule is set on a number of items, not
 16   only GEO, but the healthcare department, healthcare
 17   requirements, healthcare schedules, what they're doing
 18   at a certain time.      There is other variables that play
 19   into effect with a daily work schedule.           Some detainees
 20   cannot be commingled with other detainees in accordance
 21   with the standard.      So it's an ebb and flow of when
 22   detainees can work, based on standard requirements, to
 23   make sure that we don't violate any other portion of the
 24   standards.
 25       Q.     I understand that aspect of your testimony.               My


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 24 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 85
  1   question is a little bit different.          It's not so much
  2   how the schedule is created, but whether GEO sets the
  3   schedule.    Does GEO set the work schedule for the
  4   detainee workers?
  5       A.     The schedules are set based on need, with all
  6   the other parameters, to ensure that we can have
  7   detainees where they're allowed to be at certain times
  8   of the day.
  9       Q.     And it's GEO that does that.        Correct?
 10       A.     We may write the schedule based on information
 11   from a lot of different things; courts, asylum cases,
 12   facility movement schedule, classification levels, many
 13   different variables.
 14       Q.     But in each of those scenarios, it's GEO that
 15   writes the schedule.       Correct?
 16       A.     The master facility program schedule and the
 17   hours of work, we write.
 18       Q.     And GEO provides detainees with training
 19   necessary to do their work assignments within the worker
 20   program.     Correct?
 21              MS. MELL:    Object to the form.
 22              THE WITNESS:    Yes.
 23   BY MR. WHITEHEAD:
 24       Q.     To the extent one is necessary, GEO provides
 25   uniforms to the detainee workers.          Correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 25 of 35

Bruce Scott, Jr.                                           December 10, 2019

                                                                     Page 86
  1       A.     Yes.
  2       Q.     So, in the kitchen, GEO provides those uniforms
  3   to the kitchen detainee workers.          Correct?
  4       A.     Yes.   As a requirement of the ICE standard.
  5       Q.     And detainee workers do not have the discretion
  6   to deviate from their job assignments.           Correct?
  7       A.     When you say "deviate from their job
  8   assignments" -- should they want to volunteer for
  9   another program assignment?
 10       Q.     Well, if a detainee worker is scheduled to work
 11   in the kitchen, they don't have discretion to perform
 12   their kitchen functions elsewhere in the facility, for
 13   example.
 14       A.     Well, I don't think you would want to cook food
 15   elsewhere in the facility, but there are job
 16   descriptions and normal things to be done in the
 17   kitchen.     We can't have a detainee do something outside
 18   those job descriptions.
 19       Q.     And GEO's expectation is that the detainee
 20   workers perform the tasks that are on their job
 21   descriptions.     Correct?
 22       A.     As a matter of the Voluntary Work Program, in
 23   accordance with the ICE standards and ACA, yes.
 24       Q.     GEO supervises the detainee workers as they go
 25   about their work?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 26 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 87
  1       A.     Yes.   The contract requires supervision of all
  2   detainees while they're housed at the Northwest ICE
  3   Processing Center.
  4       Q.     If detainee workers do not perform their job
  5   satisfactorily, they can be terminated.           Correct?
  6       A.     The standard says removal from a Voluntary Work
  7   Program assignment.      If a detainee say is doing an
  8   unsafe act or is otherwise doing something that would
  9   violate a standard or a health code, they may be removed
 10   from that work program assignment.
 11       Q.     And GEO may initiate the process to have that
 12   worker removed.     Correct?
 13       A.     Typical removals work under the disciplinary
 14   standard, which is a completely different set of
 15   standards where a detainee can be removed from a work
 16   pro
      program.
      program.
 17       Q.     Again, without talking about the ins and outs of
 18   the standards, the disciplinary procedures or
 19   proceedings, my question is whether GEO may initiate
 20   removal proceedings against a detainee worker for doing
 21   a bad job.
 22       A.     In accordance with the established standards,
 23   yes.
 24       Q.     And detainee workers cannot earn more money by
 25   demonstrating exceptional skill in their job role.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 27 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 88
  1   Correct?
  2       A.     Under the standard in the contract, offer of
  3   compensation for one dollar a day.
  4       Q.     Everyone is paid the same, regardless of their
  5   skill and experience.
  6       A.     Yes.
  7       Q.     Can detainee workers seek employment outside the
  8   Northwest Detention Center?
  9       A.     I do not recall anything in the contract or the
 10   ICE standard that would permit that.
 11       Q.     And GEO pays the detainee workers directly.
 12   Correct?
 13              MS. MELL:   Object to the form.
 14              THE WITNESS:    GEO places a dollar a day in the
 15   detainee's trust account, which the detainees have
 16   access to.
 17   BY MR. WHITEHEAD:
 18       Q.     And then GEO seeks reimbursement for that amount
 19   from ICE.    Correct?
 20       A.     Yes.
 21              MR. WHITEHEAD:    All right.     Let's take a break.
 22              THE VIDEOGRAPHER:     We're now going off the
 23   record.    The time is 12:44 p.m.
 24              (Lunch recess taken from 12:44 to 1:38.)
 25              THE VIDEOGRAPHER:     We're now back on the record.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 28 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 89
  1   The time is 1:38 p.m.
  2
  3                 E X A M I N A T I O N (continued)
  4   BY MR. WHITEHEAD:
  5       Q.     Mr. Scott, before the break, I had asked you
  6   some questions about different work stoppage scenarios,
  7   work stoppage on the part of detainee workers, and you
  8   told me about some of the considerations or
  9   contingencies that GEO had in place.           Do you recall
 10   having that discussion?
 11       A.     I remember talking about detainee work
 12   stoppages.
 13       Q.     And if I understood you correctly -- this is not
 14   to put words in your mouth -- but that you listed off
 15   several options, one being overtime for existing
 16   workers.     Is that correct?
 17       A.     That could be a potential option.
 18       Q.     You had mentioned pulling in workers from other
 19   parts of the facility.       Did I get that right?
 20       A.     As far as overtime periods, yes.
 21       Q.     As well as pulling in GEO workers from other GEO
 22   facilities to work at the Northwest Detention Center.
 23   Did I get that right?
 24              MS. MELL:   Object to the form.
 25              THE WITNESS:    I did say that TDY options would


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 29 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 90
  1   be available.
  2   BY MR. WHITEHEAD:
  3       Q.     What does TDY stand for?
  4       A.     Temporary duty.
  5       Q.                                      contractin
                                                       actin
                                                           ng
                 You mentioned that a third-party contracting
  6   agency would be an option.        Did I get that right?
  7       A.     That could be an option.
  8       Q.     Beyond what we just discussed, are there any
  9   other options or considerations that GEO would have to
 10   address a detainee worker stoppage of a prolonged
 11   nature?
 12              MS. MELL:   Object to the form.
 13              THE WITNESS:    Again, it would be difficult to
 14   outline every potential option based on the relevant
 15   information that would be with any event.            The options
 16   that I've listed now are the options that I can think of
 17   that would be considered in any prolonged detainee work
 18   stoppage.
 19   BY MR. WHITEHEAD:
 20       Q.     You also mentioned that GEO pays the detainee
 21   workers directly for their participation in the
 22   Voluntary Work Program, but that ICE then reimbursed GEO
 23   for the cost.     Did I get that correct?
 24              MS. MELL:   Object to the form.
 25              THE WITNESS:    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 30 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 91
  1   BY MR. WHITEHEAD:
  2       Q.     When did that become the case, that ICE paid
  3   directly and then sought reimbursement from GEO?
  4              MS. MELL:   Object to the form.
  5              THE WITNESS:    Restate it.     I think you have it
  6   backwards.
  7   BY MR. WHITEHEAD:
  8       Q.     I did.   I apologize.
  9              Has it always been the case that GEO paid
 10   directly and then sought reimbursement from ICE for the
 11   Voluntary Work Program?
 12       A.     That's typically how it is.       If that's been the
 13   case since the inception of the contract, I could not
 14   state that.    But there has always been a line item in
 15   the contract for Voluntary Work Program.            Whether that
 16                                                   rough
                                                          h
      was paid to the detainee trust fund by GEO or through
 17   another vendor that runs the detainee trust account --
 18   typically, we pay the detainee trust account, and then
 19   we seek reimbursement through ICE for that dollar
 20   amount.
 21       Q.     And then, to your knowledge, has that always
 22   been the sequence or was it different at some point?
 23       A.     I don't believe it to be different at any
 24   port
      po
       ortion, but I don't have the relevant information to
      portion,
 25   specify that throughout the entire term of the number of


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 31 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 92
  1   contracts that we have had.
  2       Q.     What is GEO's policy with respect to detainee
  3   worker pay in the Voluntary Work Program at the
  4   Northwest Detention Center?
  5              MS. MELL:   Object to the form.
  6              THE WITNESS:    You're asking for the policy
  7   number or just -- I'm not sure what you're asking, sir.
  8   BY MR. WHITEHEAD:
  9       Q.     Well, regarding the rate of pay, what is it?
 10       A.     The compensation allowable under the contract is
 11   one dollar per day.
 12       Q.                                       d?
                                                    ?
                 How was that rate of pay determined?
 13       A.     It is what's listed in the ICE PBNDS standard,
 14   and there is a line item in the contract, I believe,
 15   that states one dollar a day.
 16       Q.     Anywhere else in terms of where GEO derives its
 17   understanding that detainee worker pay is a dollar a
 18   day?
 19       A.     GEO would rely on the contract and the allocable
 20   standards for that dollar amount.
 21       Q.     So the contract, itself, and the PBNDS are the
 22   two sources.      Correct?
 23       A.     Yes.
 24       Q.     Is there a specific section within the PBNDS
 25   that you're thinking of?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 32 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 94
  1       Q.     In reading that language, does GEO read that to
  2   limit GEO to paying one dollar a day?
  3       A.     GEO reads this as the minimum acceptable
  4   allowance within the ICE PBNDS standard is one dollar a
  5   day.
  6       Q.     So this amount is the minimum, but it does not
  7   represent a maximum.
  8              MS. MELL:   Object to the form.
  9              THE WITNESS:    I read the sentence, the
 10   compensation is least one dollar per day.
 11   BY MR. WHITEHEAD:
 12       Q.     And that phrase, "at least," what does that mean
 13   within the context of this sentence?
 14              MS. MELL:   Object to the form.
 15              THE WITNESS:    In the context of -- this sentence
 16   is taken in the context of the standard where there are
 17   expected practices and minimum acceptable limits of
 18   work.    One dollar a day is the required amount in
 19   accordance with the PBNDS standard.
 20   BY MR. WHITEHEAD:
 21       Q.     And to clarify, one dollar is the minimum
 22   amount.    Correct?
 23              MS. MELL:   Object to the form.
 24              THE WITNESS:    The minimum amount -- as read, the
 25   compensation is at least one dollar per day.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 33 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 95
  1   BY MR. WHITEHEAD:
  2       Q.     Has GEO ever paid more than a dollar a day to
  3   detainee workers at the Northwest Detention Center?
  4       A.     To my knowledge, per activity, we pay one dollar
  5   a day.     There was an occurrence in the barber shop where
  6   there was very limited hours where we may pay a detainee
  7   for two activities in a day.
  8       Q.     And when was that in the barber shop that
  9   certain
            n barbers may have been paid more?
 10       A.     The barbers -- barbers in the barber shop, based
 11   on some of the -- or the standard language that we
 12   referred to earlier, where certain classification levels
 13   can't be mixed with other classification levels, it
 14   really -- not everybody can be out at the same time,
 15                                             certa
      meaning barbers can only cut within their certain
 16   classification levels, and that only -- doesn't happen
 17   every day of the month.       So a determination was made
 18   that we would allow them to have another task when they
 19   were not cutting hair; but I can't sit here and say that
 20   they never did two tasks during the same day, but the
 21   understanding was they would be able to cut hair and
 22   then have another voluntary program work assignment,
 23   earning a dollar a day, when they were not cutting hair.
 24       Q.     Other than what you've just described for me
 25   concerning barbers in some cases working more than one


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 34 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 96
  1   worker activity, can you think of another time that GEO
  2   paid more than one dollar a day to a detainee worker?
  3       A.     My recollection I have -- another time that we
  4   looked at something similar was in the kitchen where we
  5   were going to offer the females a chance at working in
  6   the food service department, but that wasn't an everyday
  7   event.     So kind of under the same premise, when they
  8   were -- since it wasn't an available everyday detail,
  9   they would be allowed to work in the kitchen and they
 10   were allowed to have another voluntary program
 11   assignment earning a dollar a day on days they weren't
 12   working in the kitchen.
 13       Q.     Anything else?
 14       A.     To my knowledge, that's all I can remember at
 15   this time.
 16              (Exhibit 362 marked for identification.)
 17   BY MR. WHITEHEAD:
 18       Q.     You've just been handed Exhibit 362.          What are
 19   we looking at here?
 20       A.     This is titled a Batch Listing.        It seems to
 21   indicate a detainee earning certain transaction amounts
 22   on various days.
 23       Q.     Let's back up a step.      What is or what are batch
 24   listings?
 25       A.     It's just a transaction term.        This batch looks


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-3 Filed 01/02/20 Page 35 of 35

Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 119
  1                         C E R T I F I C A T E
  2
      STATE OF WASHINGTON        )
  3                              ) ss
      COUNTY OF KING             )
  4
  5         I, the undersigned Washington Certified Court
      Reporter, hereby certify:
  6
            That the foregoing deposition upon oral examination
  7   of the witness named herein was taken stenographically
      before me and transcribed under my direction;
  8
            That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully;
 10         That the transcript of the deposition is a full,
      true and correct transcript to the best of my ability;
 11
            That I am neither an attorney for, nor a relative
 12   or employee of any of the parties to the action or any
      attorney or counsel employed by the parties hereto, nor
 13   financially interested in its outcome.
 14         I further certify that in accordance with CR 30(e),
      the witness was given the opportunity to examine, read,
 15   and sign the deposition, within 30 days upon its
      completion and submission, unless waiver of signature was
 16   indicated in the record.
 17
 18
 19
                     ________________________________
 20                  Donald W. McKay, RMR, CRR
                     Washington Certified Court Reporter No. 3237
 21                  License effective until: 07/02/2020
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
